

115 HR 958 IH: Wasteful EPA Programs Elimination Act of 2017
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 958IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, Agriculture, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo eliminate certain programs of the Environmental Protection Agency, and for other purposes.
	
 1.Short titleThis Act may be cited as the Wasteful EPA Programs Elimination Act of 2017. 2.Elimination of EPA grant programsNotwithstanding any other provision of law—
 (1)all grant programs of the Environmental Protection Agency that are in effect as of the date of enactment of this Act are hereby terminated; and
 (2)the Administrator of the Environmental Protection Agency may not establish or implement any grant program.
 3.Prohibition on use of funds for new ozone standardsNo funds made available under any Act may be used by the Environmental Protection Agency to implement any ozone standard promulgated after the date of enactment of this Act, including any national primary or secondary ambient air quality standard for ozone promulgated (or revised) under section 109 of the Clean Air Act (42 U.S.C. 7409).
		4.Elimination of funding for certain regulations and programs
 (a)In generalNo Federal funds may be used by the Environmental Protection Agency— (1)to regulate greenhouse gas emissions from mobile sources (including cars, trains, airplanes, and non-road equipment);
 (2)to regulate greenhouse gas emissions from fossil fuel-fired electric utility generating units under the Clean Air Act (42 U.S.C. 7401 et seq.);
 (3)for the Greenhouse Gas Reporting Program or any similar or successor program; (4)for the Global Methane Initiative or any similar or successor initiative;
 (5)for the Climate Resilience Fund or any similar or successor fund; (6)for the Climate Resilience Evaluation Awareness Tool or any similar or successor tool;
 (7)for the Green Infrastructure Program or any similar or successor program; (8)for the Climate Ready Water Utilities Initiative or any similar or successor initiative; or
 (9)for climate research at the Office of Research and Development of the Environmental Protection Agency.
 (b)Definition of greenhouse gasIn this Act, the term greenhouse gas means any of carbon dioxide, methane, nitrous oxide, sulfur hexafluoride, hydrofluorocarbons, and perfluorocarbons.
			5.Termination of certain EPA programs
 (a)National Clean Diesel CampaignThe Environmental Protection Agency’s National Clean Diesel Campaign is hereby terminated. (b)Environmental Justice programsThe Environmental Protection Agency’s environmental justice programs are hereby terminated.
 6.Elimination of EPA regional officesThe Administrator of the Environmental Protection Agency shall discontinue operation and maintenance of the Environmental Protection Agency’s State, regional, district, local, and other field offices, and activities carried out through those offices.
		7.Disposal or leasing of underutilized property required
 (a)Disposal or leasing requiredThe Administrator of the Environmental Protection Agency shall dispose of or lease any property determined by the Office of Inspector General of the Environmental Protection Agency to be underutilized in the report entitled EPA Can Further Reduce Space in Under-Utilized Facilities dated February 20, 2013.
 (b)Fair market value requirementReal property sold pursuant to this section shall be sold at not less than the fair market value as determined by the Administrator. Costs associated with disposal may not exceed the fair market value of the property unless the Administrator approves incurring such costs.
 (c)Monetary Proceeds RequirementReal property may be sold pursuant to this section only if the property will generate monetary proceeds to the Federal Government, as provided in subsection (b). Disposal of real property pursuant to this section may not include any exchange, trade, transfer, acquisition of like-kind property, or other non-cash transaction as part of the disposal.
 (d)Rule of ConstructionNothing in this section shall be construed as terminating or in any way limiting authorities that are otherwise available to agencies under other provisions of law to dispose of Federal real property, except as provided in subsection (e).
 (e)Exemption From Certain RequirementsAny expedited disposal of a real property conducted pursuant to this section shall not be subject to—
 (1)subchapter IV of chapter 5 of title 40, United States Code; (2)sections 550 and 553 of title 40, United States Code;
 (3)section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411); (4)any other provision of law authorizing the no-cost conveyance of real property owned by the Federal Government; or
 (5)any congressional notification requirement other than that in section 545 of title 40, United States Code.
				